 In the Matter of PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.,EMPLOYERandINDEPENDENT WATCHMEN'S & GUARDS' ASSOCIATION,LOCAL 1015, PETITIONERCase No. 2-RC-1932.-Decided June 20, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Jonas Silver,hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog andMembersHouston and Styles].Upon the entire record in this case,the Board finds:1.Pinkerton'sNational DetectiveAgency,Inc., is a Delaware cor-poration engaged in furnishingguard anddetective services through-out the United States and in Canada.Its services are furnishedthrough 26 branch offices in the United States and 1 branch office inCanada.The executive offices,which are located'in New York, NewYork, determine general policies of all the branch offices.The terri-tory served by the New York, New York,branch office,the only officeinvolved in this proceeding, includes portions of the States of Con-necticut and New Jersey, as well as of the State of New York.During 1949,the gross revenue of the New York branch office wasapproximately $1,350,000.Of this amount, approximately$20,000was derived from services performed outside the State of New York,and approximately$50,000 from services performed within New Yorkfor interstate railroads and insurance companies,an interstate meatpacking company,and the New York Stock Exchange.On the basis of the foregoing,and particularly the Nation-widecharacter of the Employer's operations,we find, contrary to the con-tentionof theEmployer, that its operations at its New York branchoffice affect commerce within the meaning of the Act, and that it wouldeffectuate the policies of the Act to assert jurisdiction in this case.'.'American District Telegraph Company84NLRB 162 ;A.D. T. Company,73 NLRB 265.90 NLRB No. 81.532 PINKERTON'S NATIONAL DETECTIVE! AGENCY, INC.5332.The Petitioner is a labor organization claiming to representcertain of the Employer's employees.3.The Petitioner seeks a unit composed of all operatives and specialoperatives employed at the Employer's New York branch office.ThePetitioner,which is an independent union normally representingguards, contends that these employees are guards within the mean-ing of the Act.The Employer, although agreeing that the proposedunit is appropriate, asserts that the employees sought by the Peti-tioner are not guards within the meaning of the Act, and that thePetitioner, a guards' union, is accordingly disqualified under the Actfrom representing such employees.2While we agree with the Employer's contention that the employeesinvolved herein are not guards,' we do not agree that the fact dis-qualifies the Petitioner from acting as their representatives 4TheBoard has previously held that the Act does not prohibit it fromcertifying a labor organization as the representative of employeesother than guards because such organization is affiliated with a labororganization which represents guards.5For the same reason whichprompted the Board's decision in theSquibbcase, we find that the Actdoes not prohibit the Board from certifying a labor organization whichitself represents guards as the representative of employees otherthan guards.6Accordingly, we find that a question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4. In substantial agreement with the parties, we find that alloperatives and special operatives employed at the Employer's NewYork, New York, branch office, excluding office and professional em-ployees, and supervisors as defined in the Act, constitute a unit appro-2 Section 9 (b) (3) of the Act provides, in part :...but no labor organization shall be certified as the representative of employees ina bargaining unitof guardsif such organization admits to membership,or is affiliateddirectly or indirectly with an organization which admits to membership,employeesother than guards.aThe duties of these employees do not involve the enforcement of rules to protect theproperty of theirovenEmployer or the safety of persons on theirownEmployer's premises.American District Telegraph Company,89 NLRB 1228. Moreover, the bulk of the workof the operatives and special operatives concerns investigations,and less than 1 percentof their time is devoted to the enforcement of rules to protect the property of clients ofthe Employer,or the safety of persons on such clients'premises.Radio Corporation ofAmerica,76 NLRB 826.4 The Petitioner stated at the hearing that,it desires to represent the employees.in-volved herein, even if the Board should find that they are not guards.6 E. R. Squibb & Sons,77 NLRB 84.awe do not, inthisproceeding, pass upon the capacity of the Petitioner, under the Act,to be certified to represent a unit of guards, as defined in the Act, in the event it admits tomembership the employees involved in this proceeding. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Independent Watchmen's & Guards' Association, Local 1015.